PRATT, J.
These actions were for damages for depriving the plaintiffs of light and air, and depreciating in value the plaintiffs’ property, by the building and operating a railroad in the street fronting plaintiffs’ premises.
Under all the circumstances, the court at special term was justified in denying defendants’ motions. The complaint asked for equitable relief, by an injunction restraining a continuing trespass. From an examination of the pleadings it cannot be said that the case does not come under the head of equitable jurisdiction. It is a familiar fuie that, a court once having obtained jurisdiction, it can dispose of all the issues in the case, and give such relief as the facts warrant. It is true that the practice formerly was to send such cases before a commission, and to stay the cases until the coming in of the report of such commission, and it was within the power of the court to have taken such course with these cases, but we think it was discretionary whether to do so or not. The railroad has been built and operated about eight years, and no move had been made by the defendants to acquire the easements in the street until after *40the commencement of these suits. This long delay was a sufficient cause to justify the plaintiffs in seeking relief, and the court in denying the motion. Notwithstanding the demand of the defendants, the remedy of going before a commission, it is plain, was not as speedy or as adequate relief as an immediate hearing before the court. There have been many cases like these in the last few years, but I have been referred to none or heard of none where a similar one has been dismissed as not within the powers of a court of equity to entertain. Had the defendants sought, under the statute, to acquire the right, the court would have probably stayed the suits until such proceedings were completed, but, the plaintiffs having first commenced suit, jurisdiction attached and the motions were properly denied.
Orders affirmed, with costs. All concur.